Citation Nr: 1506061	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-00 511A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a right leg disability and, if so, whether service connection is warranted.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for head injury residuals.

5.  Entitlement to service connection for chronic diarrhea, claimed as secondary to exposure to hazardous substances at Camp Lejeune.

6.  Entitlement to service connection for pain in side (possible ulcer), claimed as secondary to exposure to hazardous substances at Camp Lejeune.

7.  Entitlement to service connection for a gallbladder disability, claimed as secondary to exposure to hazardous substances at Camp Lejeune.

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975, to February 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Louis, Missouri, and Louisville, Kentucky, respectively.

In the March 2011 rating decision, the RO denied service connection for a right leg disability (characterized as residuals, injury, right leg) because new and material evidence sufficient to reopen the claim had not been received.  The Board must find that new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board notes that the RO received a statement from the Veteran in January 2013 that the RO construed as a substantive appeal.  While that statement specifically mentioned only the issues that the Veteran claimed as secondary to exposure to hazardous substances at Camp Lejeune, the RO apparently interpreted the statement as perfecting the appeal of all of the issues listed above.  Thus, the Board finds that all of those issues are currently on appeal.

The issue of entitlement to service connection for a right ankle disability, which appears to be separate from the right leg claim, has been raised by the record (March 2009 claim) but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The reopened issue of entitlement to service connection for a right leg disability and the issues of entitlement to service connection for hearing loss, tinnitus, head injury residuals, chronic diarrhea, pain in side, and a gallbladder disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  A June 2009 rating decision denied service connection for a right leg disability because evidence sufficient to reopen the previously denied claim was not submitted.  The Veteran did not appeal that decision, and no new and material evidence was received within one year of the decision; the decision is final. 

2.  The evidence submitted since the June 2009 decision is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a right leg disability.


CONCLUSIONS OF LAW

1.  The June 2009 RO decision that denied reopening of the Veteran's service connection for a right leg disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence has been submitted, and the Veteran's claim for entitlement to service connection for a right leg disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claim of entitlement to service connection for a right leg disability (characterized as residuals, injury, right leg) was denied in a November 1979 rating decision because the RO found that a right leg condition was not shown on VA examination.  He was notified of the denial in December 1979.

Then, the RO received a claim of entitlement to service connection for a right ankle disability in March 2009.  The RO sent the Veteran a notice letter regarding a right ankle disability later that month.  However, the RO did not adjudicate the issue concerning a right ankle disability in June 2009; instead, it denied service connection for a right leg disability (characterized as residuals, injury, right leg), stating that the evidence that had been submitted was not new and material.

The Veteran was notified of the June 2009 decision regarding a right leg disability and his appellate rights by a letter that month.  New and material evidence was not received within one year of notification of that decision.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Moreover, the Veteran did not appeal the decision; thus, the decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  As is mentioned above, the claim of entitlement to service connection for a right ankle disability is referred to the AOJ.

If a claim of entitlement to service connection has been previously denied, and the decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence is presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In the June 2009 rating decision, the RO denied the Veteran's claim of service connection for a right leg disability because it determined that new and material evidence had not been submitted.  The evidence considered included the Veteran's service treatment records (STRs) and a July 1979 VA examination.

Evidence received since the June 2009 decision includes a September 2010 statement from the Veteran with a photograph that the Veteran alleges shows his right leg in a cast because of a right leg fracture that occurred in boot camp.  Also, January 2011 VA treatment records show that the Veteran complained of a cyst/knot and bulging in his mid lower right leg, lateral to the tibia, first noticed following wearing a cast just above that area.  This new evidence, which is presumed credible solely for purposes of reopening the claim, relates to an unestablished fact and raises a reasonable possibility of substantiating the previously denied service connection claim for a right leg disability.  Thus, new and material evidence has been received, and the matter is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.



ORDER

New and material evidence having been presented, the claim of service connection for a right leg disability is reopened, and to this extent only, the appeal is granted.


REMAND

Regarding the Veteran's hearing loss and tinnitus claims, the Veteran contends in his September 2010 claim that those conditions are due to in-service exposure to machine gun fire and loud vehicle noise.  The Board notes that the Veteran was afforded a VA audiology examination in December 2010.  The VA examiner found that test results were inconsistent and did not appear to reflect the Veteran's maximal effort.  The examiner considered the test results invalid, and therefore, did not report the results.

In his May 2011 notice of disagreement (NOD), the Veteran contends that he did his best to comply with the test procedure and requested another examination with a different examiner.  Moreover, the examiner did not indicate review of the Veteran's claims file, which shows normal hearing at a November 1974 entrance examination and hearing loss at a February 1979 separation examination.  Therefore, the Board finds that the Veteran should be afforded a new VA audiology examination on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one).

Regarding the Veteran's head injury residuals claim, the Veteran alleges, in his September 2010 claim, that he still suffers from pain and numbness in the right side of his head due to an in-service head injury.  In the May 2011 NOD, the Veteran alleges that the head injury occurred in a jeep accident.  The Board notes that at an April 2012 VA examination for intestinal conditions, the Veteran reported that he has seen a primary care physician, Dr. D. Shaw, since the 1990s.  As records from that physician are potentially relevant to the alleged head injury residuals and are not currently associated with the claims file, those records should be requested on remand pursuant to VA's duty to assist.  See 38 C.F.R. §§ 33.159(c) (2014).  Additionally, a VA examination addressing any head injury residuals should be provided on remand.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Turning to the issues claimed as secondary to hazardous substance exposure at Camp Lejeune, i.e., chronic diarrhea, pain in side (possible ulcer), and a gallbladder disability, the Veteran in his July 2012 NOD contends that he suffered from these conditions while on active duty.  Review of the Veteran's STRs show treatment for gastrointestinal-related complaints, to include January 1977 and November 1977 treatment for diarrhea and/or vomiting and May 1978 treatment for gastroenteritis.

The Veteran was afforded VA examinations for gallbladder/pancreas conditions and intestinal conditions in April 2012.  The VA examiner noted that the Veteran reported undergoing a laparoscopic cholecystectomy in approximately 1990 and, as is noted above, seeking treatment from his primary care physician, Dr. D. Shaw.  As records from the surgery and primary care treatment records are potentially relevant to the Veteran's claims involving chronic diarrhea, pain in side (possible ulcer), and a gallbladder disability, the Board finds that those records, which are not currently associated with the claims file, should be requested on remand.  Additionally, VA examinations addressing those conditions should be provided on remand.  See McLendon, 20 Vet. App. at 81.

Regarding the reopened issue of service connection for a right leg disability, the Veteran contends that he has a current right leg disability related to service.  The Veteran's STRs show multiple treatment records from 1978 indicating that he injured his right shin and was subsequently treated for right lower leg wound infection, to include placement of a cast on his right ankle and leg in December 1978.  As is discussed above, January 2011 VA treatment records show that the Veteran complained of a cyst/knot and bulging in his mid lower right leg, lateral to the tibia, first noticed following wearing a cast just above that area.  Therefore, as with the issues discussed above, the Board finds that Veteran's primary physician records, which are not currently associated with the claims file, should be requested on remand as they may be relevant to the right leg disability issue.  Additionally, a VA examination addressing the right leg should be provided on remand.  See McLendon, 20 Vet. App. at 81.

In light of the remand, relevant ongoing VA medical records should also be requested.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, these issues are REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, both VA and private, who treated the Veteran for complaints related to a head injury, chronic diarrhea, pain in side (possible ulcer), a gallbladder disability, or the right leg.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file.

Specifically, request treatment records from the Veteran's primary care physician, Dr. D. Shaw, and records from the Veteran's laparoscopic cholecystectomy that occurred in approximately 1990.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  After associating the above records, if any, with the claims file, schedule the Veteran for a VA audiology examination by an examiner, preferably one other than the December 2010 examiner, with sufficient expertise to determine the nature and etiology of any currently present hearing loss or tinnitus.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

The examiner should specifically indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes, i.e., an auditory threshold of 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; or an auditory threshold of 26 decibels or greater for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; or a speech recognition score of less than 94 percent, using the Maryland CNC Test.

Based on the examination results and a review of the record, the examiner should provide an opinion with respect to any currently present hearing loss or tinnitus as to whether it is at least as likely as not (50 percent or greater probability) related to active service, to include explanation of the significance of the Veteran's STRs showing normal hearing at a November 1974 entrance examination and the audiometric readings at a February 1979 separation examination and consideration of the Veteran's contentions that in-service machine gun fire and loud vehicle noise exposure caused his hearing loss and tinnitus.

3.  Also, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present head injury residuals.  The examiner should provide an opinion with respect to any diagnosed head injury disability as to whether it is at least as likely as not (50 percent or greater probability) related to active service, to include consideration of the Veteran's complaints of pain and numbness in the right side of his head and contention that he suffered a head injury in an in-service jeep accident.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

The complete rationale for all opinions expressed must be provided.

4.  Also, schedule the Veteran for a VA examination with an examiner with sufficient expertise to determine whether the Veteran has a current gastrointestinal disorder, to include chronic diarrhea, pain in side (possible ulcer), and a gallbladder disability, and whether any diagnosed disability is related to service, to include exposure to hazardous substances at Camp Lejeune.

The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, and the results should be reported.  Following review of the claims file and examination of the Veteran, the examiner should opine whether any current gastrointestinal disorder, to include chronic diarrhea, pain in side (possible ulcer), and a gallbladder disability, at least as likely as not (50 percent probability or greater) had its onset in service or is otherwise related to service, to include exposure to hazardous substances at Camp Lejeune.

The examiner should provide the reasoning for the conclusions reached and include consideration of the Veteran's STRs showing January 1977 and November 1977 treatment for diarrhea and/or vomiting and May 1978 treatment for gastroenteritis.

5.  Also, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present right leg disability.  The examiner should provide an opinion with respect to any diagnosed right leg disability as to whether it is at least as likely as not (50 percent or greater probability) related to active service, to include consideration of the Veteran's STRs showing multiple treatment records from 1978 indicating that he injured his right shin and was subsequently treated for right lower leg wound infection, to include placement of a cast on his right ankle and leg in December 1978; and January 2011 VA treatment records showing that the Veteran complained of a cyst/knot and bulging in his mid lower right leg, lateral to the tibia, first noticed following wearing a cast.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

The complete rationale for all opinions expressed must be provided.

6.  Finally, after the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and be given the opportunity to respond thereto.  Then, return the case to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


